Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1–20 have been submitted for examination.  
Claims 1–5, 7–13, and 15–19 have been examined and rejected. 
Claims 6, 14, and 20 are objected to.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1–5, 7–13, and 15–19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1–20 of U.S. Patent No. 10,225,623.

US 17/144,787  Claim 1
US 10,225,623  Claim 1
A method comprising: 
A method comprising: 
storing, at a computing device,
storing, locally at a computing device,
a plurality of advertisements and advertisement metadata for each advertisement of the plurality of advertisements;
a plurality of advertisements, wherein each advertisement of the plurality of advertisements comprises one or more tags associated with first demographic information; 
receiving content metadata for content; and
receiving, via a network, a first portion of content comprising one or more tags associated with second demographic information; causing output of the first portion of the content;
based on an issue associated with the content,
based on a detected disruption in communication with the network that interferes with receiving a second portion of the content via the network selecting,
based on the advertisement metadata for the first advertisement being associated with the content metadata.
based on the first demographic information and the second demographic information, an advertisement of the plurality of advertisements; and
causing output of a first advertisement of the plurality of advertisements
causing output of the selected advertisement.


Claims 1, 9, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,225,623. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 1, 9 and 15 are anticipated by the conflicting patented claim 1 as shown in the table above. The difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claim is narrower in scope and falls within the scope of the examined claim. Thus, the species or sub-genus claimed in the conflicting patent anticipates the examined claimed genus. Therefore, a patent to the examined claim genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. See MPEP §804(II)(B)(1)
Regarding claims 2–5, 7–8, 10–13, and 16–19 they contain similar limitations as found in claims 2–20 of U.S. Patent No. 10,225,623 and are rejected for similar reasons.

Claims 1–5, 7–13, and 15–19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1–33 of U.S. Patent No. 10,917,701.

US 17/144,787  Claim 1
US 10,917,701  Claim 1
A method comprising: 
A method comprising: 
storing, at a computing device,
storing, locally at a computing device,
a plurality of advertisements and advertisement metadata for each advertisement of the plurality of advertisements;
a plurality of advertisements and one or more advertisement information tags associated with each advertisement of the plurality of advertisements;
receiving content metadata for content; and
receiving a first portion of content and one or more content information tags associated with the content;
based on an issue associated with the content,
causing output of the first portion of the content; determining an issue associated with receiving a second portion of the content; 
based on the advertisement metadata for the first advertisement being associated with the content metadata.
determining an association between: at least one advertisement information tag, of the one or more advertisement information tags, associated with an advertisement of the plurality of advertisements, and the one or more content information tags; and
causing output of a first advertisement of the plurality of advertisements
causing output of the advertisement.


Claims 1, 9, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,917,701. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 1, 9 and 15 are anticipated by the conflicting patented claim 1 as shown in the table above. The difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claim is narrower in scope and falls within the scope of the examined claim. Thus, the species or sub-genus claimed in the conflicting patent anticipates the examined claimed genus. Therefore, a patent to the examined claim genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. See MPEP §804(II)(B)(1)
Regarding claims 2–5, 7–8, 10–13, and 16–19 they contain similar limitations as found in claims 2–33 of U.S. Patent No. 10,917,701 and are rejected for similar reasons.

Allowable Subject Matter
Claims 6, 14, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PIERORAZIO whose telephone number is (571)270-3679.  The examiner can normally be reached on Monday - Thursday, 8am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 5712704195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL B. PIERORAZIO/Primary Examiner, Art Unit 2426